 

Exhibit 10.11

 

 

 

 

January 9, 2009

 

Peter Shutte
1853 Jones Street
San Francisco, CA 94109

 

Dear Pete:

 

Sajan, Inc (the “Company”) is pleased to extend the following offer of
employment to you.  This offer is subject to the completion of satisfactory
employment references.

POSITION:

Vice President - Business Development - Reporting to Vera Hanzlik, CMO - Chief
Marketing Officer

SALARY:

Annualized at $100,000

COMPENSATION:

5% commission base on new business provided form Business partners

STOCK OPTIONS:

You will be granted an option to purchase 40,000 shares of Sajan, Inc. common
stock at fair market value based on the date of hire (start date) vesting
ratably annually over three years.  The option grant will be in accordance with
the applicable Sajan, Inc. option plan and a written Stock Option Agreement to
he entered into between you and Sajan, Inc. Additionally, you will be provided
incentive options - see attached schedule.  This is pending board approval.

FRINGE BENEFITS:   

You will be eligible to participate in the various employee benefit plans
offered by the Company from time to time, subject to the eligibility and other
provisions of those plans.  A benefits outline summarizing the current employee
benefit programs is enclosed.  For additional information about any plan,
contact - Lori Bechtel.

OTHER:

As a condition of employment with the Company, each new employee is required to
sign the Employee Agreement regarding Confidential Information and Intellectual
Property.  The Agreement is enclosed for your review.

 

To accept our offer, at the bottom of this page please sign, date and confirm
your start date, which is anticipated to be January 15, 2009.  We will also need
a signed copy of your Confidential Agreement.  You may send your signed offer
letter (both pages) and Employee Agreement to my attention at the address below
or fax them to my attention at 715-426-0105.  If faxed, please mail the
originals or bring them with you on your first day of employment with the
Company.

 

 

--------------------------------------------------------------------------------



 

Nicole Butz HR Manager, will conduct a new hire/benefits orientation with you. 
She will schedule the orientation upon confirmation of your start date.

 

To comply with the Immigration Reform Control Act of 1986, Sajan is required to
determine your eligibility for work in the United States.  Therefore, on your
first day of employment you will be required to provide documentation to
establish your identity and work authorization status.  A list of acceptable
documents is available upon request.

 

This offer is not an offer of employment for a specific period of time.  Your
employment with the Company will be “at will,” meaning that it could be
terminated at any time, for any or no reason, at the option of either you or the
Company.  You also should understand that the compensation and benefits
described in this letter are subject to change during your employment at the
discretion of the Company.

 

Pete, we look forward to you joining the Sajan team! If you have further
questions regarding this offer, please do not hesitate to contact me at
715-426-9505.

 

Sincerely,

 

Vern Hanzlik
CMO

 

Cc:          Shannon Zimmerman
Lori Bechtel
Nicole Butz

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------



 

Incentive Option Schedule

 

1)

Additional 20,000 options will be issued based on reaching quote plan of
$2,000,000 of qualified revenue

2)

Additional 15,000 options will be issued based on reaching a total of $3,000,000
qualified revenue in 2009- 90% of the options will be issued on obtaining 90% of
the revenue goal.

3)

Additional 15,000 options will be issued based on reaching a total of $4,500,000
qualified revenue in 2009-90% of the options will be issued on obtaining 90% of
the revenue goal.

 

 

Signature of Acceptance

/s/ Peter Shutte

 

Date

 1/13/09

 

 

 

 

 

Confirmed Start Date

1/15/2009

 

 

 

 

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------



 

 

June 3, 2009

 

Peter Shutte

 

Dear Peter:

 

Sajan, Inc. (the “Company”) is pleased to extend the following offer of
employment to you.  This offer is subject to Board of Director approval on your
complete compensation package.  This employment offer is also contingent on your
agreement and signing of our Confidentiality and Non-Compete Agreement which has
been attached.

POSITION:

Vice President of Worldwide Sales

POSITION DESCRIPTION:

Direct responsibility for company sales and the attainment of revenue
expectations.  This position shall he responsible for the construction and
execution of the company selling program.

SALARY:

Annualized at $100,000 (base)

PERFORMANCE COMMISSION:

1% on gross revenue for qualified sales (qualified sales are defined as those
sales which meet the minimum gross margin criterion as established annually by
the company)

STOCK OPTIONS:   

You will be granted an option to purchase 170,000 shares of Sajan, Inc. common
stock at fair market value based on the schedule noted below.  These options
will vest upon the date of issuance.  The option grant will be in accordance
with the applicable Sajan, Inc. option plan and a written Stock Option Agreement
to be entered into between you and Sajan, Inc. Additionally, you will be
provided performance incentive options which will be offered each year and based
on a performance target set by the CEO.

All stock options will vest immediately upon sale of the company.  The exception
to this would be a reverse merger model where the company would be using that
model as a vehicle for financing.

FRINGE BENEFITS:

You will be eligible to participate in the various employee benefit plans
offered by the Company from time to time, subject to the eligibility and other
provisions of those plans.  For additional information about any plan, contact -
Nicole Butz.

OTHER:

As a condition of employment with the Company, each new employee is required to
sign the Employee Agreement regarding Confidential Information and intellectual
Property.  The Agreement is enclosed for your review.

 

 

4

 

--------------------------------------------------------------------------------



 

Stock Option Schedule

 

The stock option schedule represents the amount and date of issuance.  If still
employed in good standing, stock options shall be issued.

 

 

Incentive Stock
Option Period

Number of Incentive
Stock Options

Date of issuance

Annual performance period ending Dec. 31, 2009

20,000

January 1, 2010

Annual performance period ending Dec. 31, 2010

50,000

January 1, 2011

Annual performance period ending Dec.31, 2011

50,000

January 1, 2012

Annual performance period ending Dec.31, 2011

50,000

January 1, 2013

 

 

 

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------



 

To accept our offer, at the bottom of this page please sign, date and confirm
your start date, which is anticipated to be June 4, 2009.  You will be provided
with a list of prioritized objectives by your start date.

 

We will also need a signed copy of your Non-Disclosure/Agreement.  You may send
your signed offer letter (both pages) and Employee Agreement to my attention at
the address below.

 

Nicole Butz, HR Manager, will conduct a new hire/benefits orientation with you.
 She will schedule the orientation upon confirmation of your start date.

 

The employment offer and the final terms of employment are subject to
satisfactory review and legal interpretation of the governing laws of both
Wisconsin and California.

 

This offer is not an offer of employment for a specific period of time. Your
employment with the Company will be “at will,” meaning that it could be
terminated at any time, for any or no reason, at the option of either you or the
Company.  You also should understand that the compensation and benefits
described in this letter are subject to change during your employment at the
discretion of the Company.

 

Peter, we look forward to you joining the Sajan team! If you have further
questions regarding this offer, please do not hesitate to contact mc at
715-426-9505.

 

Sincerely,

 

Shannon Zimmerman
szimmerman@sajan.com
CEO

 

Cc:          Nicole Hutz, HR Manager

 

Signature of Acceptance

/s/ Peter Shutte

 

Date

 6/3/09

 

 

 

 

 

Confirmed Start Date

6/4/2009

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------